Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 0051 of the specification, the brief description of Figures 19I, 19J and 19K-19L should be highlighted in order to distinguish these brief descriptions. Applicants are requested to update the status of all patent applications mentioned in the specification (i.e. provide the patent numbers of these applications if now a patent or indicate “abandoned” if these applications are now abandoned). See for example, paragraphs 0103, 0124, 0263, 0270, 0271, etc. where different patent applications are recited.   
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  On lines 2-3 of claim 20, the phrase “an interpulse duration that is characteristic of an association rate of terminal amino acid recognition molecule binding” should be changed to –an interpulse duration that is characteristic of  an association rate of binding between the terminal amino acid recognition molecule and the amino acid exposed at the terminus—so as to clarify that the association rate is caused by binding between the terminal amino acid recognition molecule and the amino acid exposed at the terminus.  Appropriate correction is required.
Claims 288-289 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claims 288 and 289, the phrase “the reaction mixture” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-22, 24, 27, 42-43, 53-55, 61, 65-67 and 284-289 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-75, 77, 80, 95-96, 106-108, 117-119 and 284-289 of copending Application No. 16/708,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules, and detecting a series of signal pulses indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with a cleaving reagent, thereby sequencing the single polypeptide molecule (see instant claim 61 and claim 68 in application serial no. 16/708,989 for the cleaving reagent). Both sets of dependent claims in each of the instant application and application serial no. 16/708,989 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 15-16, 42-43, 53-55, 61, 65-67 and 284-289 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 120, 123-127, 137-140, 143, 149-151 and 284-289 of copending Application No. 16/709,024(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 15-22, 24, 27, 42-43, 53-55, 61, 65-67 and 284-289 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 152-158, 160-161, 178-179, 189-191, 197-198, 204-206 and 284-289 of copending Application No. 16/709,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules (see claims 152 and 160 in application 16/709,052), and detecting a series of signal pulses (see claim 152 in application 16/709,052) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 15-16, 42-43 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 273, 277 and 284 of copending Application No. 16/709,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules, and detecting a series of signal pulses (see claim 284 in application 16/709,103) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded, thereby sequencing the single polypeptide molecule. Both sets of dependent claims in each of the instant application and application serial no. 16/709,103 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc. 

Claims 15-17, 66-67 and 284-287 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 13-14 and 284-287 of copending Application No. 16/686,028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules (see claim 3 of 16/686,028), and detecting a series of signal pulses (see claim 8 in application 16/686,028) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded, thereby sequencing the single polypeptide molecule. Both sets of dependent claims in each of the instant application and application serial no. 16/686,028 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, a system and a non-transitory computer-readable storage medium storing instructions for performing the method, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-22, 24, 27, 42-43, 53-55, 61 and 65 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callewaert et al (WO 2019/063827).
Callewaert et al teach of a method for single molecule peptide sequencing comprising contacting a single polypeptide molecule with one or more N-terminal amino acid binding proteins (i.e. one or more terminal amino acid recognition molecules) and a cleaving agent such as aminopeptidase, and detecting a series of pulses indicative of the kinetics of binding events between the one or more N-terminal amino acid binding proteins and successive amino acids exposed at a terminus of the single polypeptide while the polypeptide is being degraded with the aminopeptidase cleaving agent, thereby sequencing the single polypeptide molecule (claim 15). The series of pulses produce a characteristic pattern for each type of amino acid exposed at the terminus that is different from the pattern produced from other types of amino acids exposed at the terminus (claim 16). See Figure 14 in Callewaert et al which depicts characteristic patterns of signal pulses produced from different amino acids at the N-terminal end of the polypeptide as the N-terminal amino acid binding proteins repeatedly and reversibly bind and unbind to the N-terminal amino acids and as the polypeptide is degraded with the aminopeptidase (claims 16-18, 21-22). The signal pulses of the characteristic patterns of the amino acids in the polypeptide comprise a pulse duration that is characteristic of a dissociation rate of binding between the terminal amino acid and the N-terminal binding protein (claim 19). The signal pulses in the characteristic patterns are also separated from one another by an interpulse duration that is characteristic of an association rate of binding between the N-terminal amino acid and the N-terminal binding protein (claim 20). See Figure 14 in Callewaert et al which depicts on-off binding events between the N-terminal amino acids .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 284-289 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al (WO 2019/063827). For a teaching of Callewaert et al, see previous paragraphs in this Office action. 
Callewaert et al fail to specifically teach that the mean pulse duration of the signal pulses produced in the method of sequencing the single polypeptide are within the ranges recited in claims 284-287, and that the N-terminal amino acid binding proteins and aminopeptidase cleaving agent are used in the method within the same ratios as recited in claims 288-289. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the method taught by Callewaert et al would produce signal pulses having a mean pulse duration within the same ranges as recited in instant . 
Claims 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al in view of Tran et al (US 2017/0336419). For a teaching of Callewaert et al, see previous paragraphs in this Office action. Callewaert et al fail to teach of a system comprising at least one hardware processor and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform the method of sequencing a single polypeptide. 
Tran et al teach of a method and a system for determining an amino acid sequence of a polypeptide. The system comprises a computer-implemented system including one or more hardware processors and non-transitory computer-readable media storing processor-executable 
Based upon a combination of Callewaert et al and Tran et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by Callewaert et al for sequencing a single polypeptide with a system comprising at least one hardware processor and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform the method of sequencing a single polypeptide since Tran et al teach that it is known and advantageous to perform a method of sequencing a single polypeptide with such a system comprising a processor and a non-transitory computer readable media because this type of system allows the method to be performed automatically without any manual intervention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Chee et al (US 2021/0396762) who teach of a method for analyzing a polypeptide attached to a solid support; Li et al (WO 2016/164530) who teach of a method for high-throughput protein sequencing; Dyer et al (US 2021/0148922) who teach of a method for single polypeptide sequencing; and Boyden et al (US 2020/0400677) who teach of single molecule peptide sequencing comprising detecting multiple binding events between N-terminal amino acids of a peptide and N-terminal amino acid binding molecules. It is noted that both Dyer et al and Boyden et al are not prior art against the instant claims since the effective filing date of the instant application is prior to the effective filing dates of these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 17, 2022